Title: To George Washington from Henry Laurens, 31 July 1778
From: Laurens, Henry
To: Washington, George


          
            [Philadelphia] 31st July [1778]
          
          I Am this minute favor’d with Your Excellency’s very obliging Letter of the 24th.
          The British Commissioners, for, in the Act of one, there is good ground for charging
            the whole, having by various means attempted to bribe Congress and thereby offer’d the highest possible affront to the
            Representatives of a virtuous, Independent People, are in my humble opinion rendered
            wholly unworthy of the further regard of Congress in their Ambassadorial character.
          Viewing them in this light I have been from the first reading of their last Address under that kind of anxiety which had possessed my Mind
            when there was some cause for apprehending that General Burgoyne and his Troops would
            have slipt thro’ our fingers into New York or Philadelphia, an anxiety to which I am a
            stranger, except in such momentous concerns.
          I have for several days past urged my friends to move Congress for a Resolve that they
            will hold no conference with such Men, assigning reasons in
            ample, decent terms—to transmit the Act by a flag to the Commissioners, and make them
            the bearers of their own indictment; they will not dare to withhold the Resolve of
            Congress from their Court. Thence it will soon descend to the Public at large, and
            expose themselves and their Prompters to the just resentment of a deluded and much
            injured Nation, whose deplorable circumstances I must confess deeply affects my heart.
            These Commissioners will be also held up in scorn at every Court in Europe, and finally
            be transmitted to Posterity in Characters which will mark their Memory with Infamy.
          An immediate display of the intended bargain and sale will discourage the impudent,
            polemic Writers on American Affairs in London, or,  invalidate their
            bold assertions and give force to the declarations of Congress.
          If we leave the story to be related after Governor Johnstone’s departure from this
            Continent, he will confidently deny the fact and how few in the World will be
            thenceforward well informed? Attack him Letters in hand upon the spot, his guilt will be
            fix’d from his own confession, for he cannot deny.
          I am not commonly tenacious of my own Ideas, but in the present, as in the former case,
            I feel as if I clearly perceived many good effects which will be produced by a proper
            Act on our part—justice is due to our own Characters, to the present age of America and
            future Generations will with much satisfaction dwell in history upon the transactions of
            Congress with these corrupt insidious Emissaries.
          If a predilection to my fellow Citizens when standing in competition with strangers, of
            no more than equal merit, be criminal, I must own myself not free from guilt.
          From habit I am disposed to give countenance to strangers, and I have besides,
            endeavoured, for obvious reasons, to be civil to such French Gentlemen as have called
            upon me, hence my conduct had been mistaken, and I discover’d at a certain time that my
            friends had expressed doubts whether my courtesy had not been carried to excess—I had
            the happiness soon to convince them that good manners and plain dealing were not
            incompatible—upon this occasion I intreat Your Excellency will excuse the freedom which
            I take of sending with this, extracts of Letters written by me in answer to applications
            from foreign Gentlemen for employment and promotion in the Army; the same sentiments have always governed my replies in private
            oral importunities, I have carefully avoided amusing or flattering any of them.
          I have often regretted the hesitation and indecision of our Representatives; on some
            occasions, and perhaps as often, their precipitancy on others respecting foreign
            Officers—as a free Citizen I hold myself warranted to speak with decent freedom of the
            conduct of those whom I have appointed my Attornies, respectful animadversion tends to
            produce reformation.
          From the fluctuations which I allude to, have sprung, to speak in the mildest terms,
            many inconveniencies, Your Excellency’s experience may call them Evils. The dilemma to
            which we are now reduced in the case of the elder Lanuville, is one instance; if
            encouragements, tantamount to promises are of any weight, this Gentleman must receive a
            Brevet to rank Brigadier General the middle of next Month—at his first arrival he
            presented a Memorial in which was set forth the vast expence which had attended his
            voyage and journey to York Town. He solicited the grade above
            mentioned or an immediate negative; intimating that in the latter case he would return
            to his own Country—a direct Answer was not return’d, he was amused from time to time: an
            increase of expence and the plea of flattering hopes strengthned his claim. At length he
            was put into a state of probation. Certificates which
            he produced of his abilities and assiduities in the character of “Inspector of the Northern Army” were expressed in terms somewhat higher than
            merely favorable—I eyed the paper signed by General Parsons with some degree of jealousy
            as I read it, but it did not become me to paraphrase, and it passed unnoticed by every
            body else. On this ground I have said, he must obtain the Brevet in a few days; you would smile Sir, if I were to repeat the principle
            upon which the delay is founded. This Gentleman is now gone with an intention to act as
            a Volunteer in the suite of Marquis de la Fayette, and if I understand him, he means
            soon to return to France.
          The Younger de lanuville your Excellency is informed has obtained a Brevet to rank
            Major, what title had he to this promotion? Were I to draw the Gentleman into comparison
            with Major Gibbs and many other worthy Officers, I should answer, none. But he has only
            a Brevet. Your Excellency is appriz’d of the restrictions on that kind of Commission by
            an Act of Congress of the 30th of April and I trust the good sense of my Countrymen will
            lead them to reflect and distinguish properly, and to make some allowances.
          Your Excellency will discover in one or more of the extracts the strong desire of
            French Gentlemen for printed Commissions. I dont know what peculiar advantage they might
            have had in view, but in opposition to them and even to some attempts here, I have
            always confin’d myself to the mode of a simple Certificate in pursuance of the Resolve
            of Congress referr’d to in each case.
          In the first conversation I had the honor of holding with Monsr Girard; with a view of
            learning what reception those French Gentlemen had met, who had return’d some 8 or 9
            months ago, murmuring and dissatisfied to France; I took occasion to signify my concern
            for the disappointment which some of them had suffer’d, and in honor of Congress made
            brief recitals of Commissions granted to many French Officers now in the Army, observing
            that it had been impossible to gratify the wishes of every one for promotion. Mr Girard
            reply’d, His Court had seen with pain so many Frenchmen applying for permission to
            resort to the American Army, and that very few had receiv’d encouragements; the Court
            were sensible that crowds of foreigners pressing for Commissions would tend to embarrass
            Congress, that since his arrival at Philada he had been solicited in many instances for
            recommendations, every one of which, he had refused to listen to, and  added, I might rest satisfied, Congress would never be troubled with Petitions under
            his auspices. In this sensible declaration methinks I
            discern sound Policy, be that as it may it will in some measure relieve Congress—I most
            earnestly wish our noble friend the Marquis could be persuaded to adopt the
            determinations of Monsr Girard.
          Very soon after I shall have the pleasure of conversing with Baron Stüben, his pursuits
            in the journey to Court will be known to me. I shall be equally explicit on my part, and
            your Excellency shall be as candidly informed, if it shall appear to be necessary.
          On Thursday the sixth of August Congress will receive Monsr Girard in his public
            character. Your Excellency will find within, copies of the intended Address of the
            Minister and Answer of the Representatives of the thirteen United States of
            America—speaking as a Citizen I cannot forbear disclosing to you, Sir, that there is a
            reluctance in my Mind to acknowledgments of obligation or of generosity where benefits
            have been, to say the least, reciprocal—this opinion has not been form’d since I read
            the Address and Answer, as I am warranted to say from the Extract of a Letter to Monsr
            Du Portail.
          After hours of disputation shall be exausted the point will remain moot.
          Among other papers I take the liberty of inclosing copy of a curious performance of Mr
            Maduit which is believed to be genuine. If he is not
            delirious in the present time, his friends must conclude that he was raving from 1774 to
            the commencment of the present Year, time employed by him in dinning the Coffee houses
            with his cries against the Inhabitants of these States and against their Claims, down
            with America! I will not further presume on Your Excellency’s moments but to repeat that
            I continue with the most sincere and respectful attachment and the highest Esteem. Sir
            Your Excellency’s &c.
        